          Case 1:18-vv-01195-UNJ Document 37 Filed 07/08/20 Page 1 of 7




        In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1195V
                                      (not to be published)

    ************************* *
                                *
    TARA BROOKS,                *
                                *
                                *                         Filed: May 19, 2020
                    Petitioner, *
                                *
    v.                          *
                                *                         Decision by Stipulation; Damages;
                                *                         Influenza (Flu) Vaccine; Guillain-Barré
    SECRETARY OF HEALTH AND     *                         Syndrome (“GBS”).
    HUMAN SERVICES,             *
                                *
                                *
                    Respondent. *
                                *
    ************************* *

Randall Knutson, Knutson & Casey Law Firm, Mankato, MN, for Petitioner.
Linda Renzi, U.S. Department of Justice, Washington, DC, for Respondent.

                              DECISION ON JOINT STIPULATION 1

       On August 13, 2018, Tara Brooks (“Petitioner”) filed a petition, seeking compensation
under the National Vaccine Injury Compensation Program (“the Vaccine Program”).2 Pet., ECF
No. 1. Petitioner alleges that she developed Guillain-Barré syndrome (“GBS”) as a result of the
flu vaccination she received on December 31, 2016. See Stipulation ¶ 2, 4, dated May 19, 2020
(ECF No. 30); see also Petition.

        Respondent denies “that [P]etitioner sustained a GBS Table injury, and further denies that

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the ruling will be available to anyone with access to the internet. As provided
by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise, the Decision in its present form will be available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
          Case 1:18-vv-01195-UNJ Document 37 Filed 07/08/20 Page 2 of 7




the flu vaccine is the cause of [P]etitioner’s alleged GBS or any other injury, or her current
condition.” See Stipulation ¶ 6. Nonetheless, both parties, while maintaining their above-stated
positions, agreed in a stipulation filed May 19, 2020 that the issues before them can be settled and
that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

       The stipulation awards:

    1. A lump sum of $17,784.26, which amount represents reimbursement of a Medicaid lien for
       services rendered on behalf of [P]etitioner, in the form of a check payable jointly to
       [P]etitioner and

       Arizona Health Care Cost Containment System Administration
       c/o Health Management Systems
       P.O. Box 10530
       Phoenix, AZ 85064
       Attn: Josie Cortez

    2. A lump sum of $165,000.00 in the form of a check payable to [P]etitioner.

Stipulation ¶ 8. This award represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk
of the Court is directed to enter judgment herewith.3

       IT IS SO ORDERED.

                                                              s/ Katherine E. Oler
                                                              Katherine E. Oler
                                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice
renouncing their right to seek review.
Case 1:18-vv-01195-UNJ Document 37 Filed 07/08/20 Page 3 of 7
Case 1:18-vv-01195-UNJ Document 37 Filed 07/08/20 Page 4 of 7
Case 1:18-vv-01195-UNJ Document 37 Filed 07/08/20 Page 5 of 7
Case 1:18-vv-01195-UNJ Document 37 Filed 07/08/20 Page 6 of 7
Case 1:18-vv-01195-UNJ Document 37 Filed 07/08/20 Page 7 of 7
